NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


KEITH ALLEN SHEPHERD, DOC #T52004,)
                                  )
          Appellant,              )
                                  )
v.                                )             Case No. 2D18-1321
                                  )
STATE OF FLORIDA,                 )
                                  )
          Appellee.               )
                                  )

Opinion filed March 1, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Kimberly K.
Fernandez, Judge.

Keith Allen Shepherd, pro se.




PER CURIAM.


              Affirmed.



LaROSE, C.J., and LUCAS and SALARIO, JJ., Concur.